Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 1 of 10 Page ID #:11013



    1 Michael A. Kahn (pro hac vice)
      Kahn@capessokol.com
    2 Jonathan S. Jones (pro hac vice)
      Jones@capessokol.com
    3 CAPES SOKOL
      7701 Forsyth Blvd. 12th Floor
    4 St. Louis, MO 63015
      (314) 721-7701
    5
      Eric. F. Kayira (pro hac vice)
    6 eric.kayira@kayiralaw.com
      KAYIRA LAW, LLC
    7 200 S. Hanley Road, Suite 208
      Clayton, Missouri 63105
    8 (314) 899-9381
    9 Daniel R. Blakey (SBN 143748)
      blakey@capessokol.com
   10 CAPES SOKOL
      3601 Oak Avenue
   11 Manhattan Beach, CA 90266
   12
        Attorneys for Plaintiffs
   13                        UNITED STATES DISTRICT COURT
   14                 CENTRAL DISTRICT OF CALIFORNIA
   15 MARCUS GRAY, et al.,
   16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

   17         v.                              Honorable Christina A. Snyder

   18 KATHERYN ELIZABETH                     PLAINTIFFS' OPPOSITION TO
      HUDSON, et al.,
                                             MOTION FOR LEAVE TO FILE
   19
               Defendants.                   AMICUS CURIAE BRIEF
   20
                                             Date: January 27, 2020
   21
                                             Time: 10:00 a.m.
   22                                        Ctrm: 8D—8th Floor, First Street
   23                                        Filed: July 1, 2014
                                             Trial: July 17, 2019
   24
   25
   26
   27
   28

         PLAINTIFFS' OPPOSITION TO MOTION OF MUSICOLOGISTS TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 2 of 10 Page ID #:11014



    1
            I.    Introduction
    2
            A group of fifteen musicologists (the “Movants”) seek leave of this Court to
    3
        file an Amicus Curiae brief urging the Court to grant Defendants’ Motion for
    4
        Judgment as a Matter of Law or Motion for New Trial. (Dkt. 500). While the
    5
        Movants present themselves as “friends of the Court,” the more accurate term is
    6
        “friends of the Defendants.” Neither the Movants nor their proposed brief—which
    7
        is deficient or improper in several respects—meets the legal standard required to
    8
        appear as an amicus. Moreover, their brief relies, in part, upon inadmissible
    9
        evidence outside the record in this case, which is both highly prejudicial to
   10
        Plaintiffs and improperly considered under the legal standards for post-trial
   11
        motions. As discussed below, the Court should deny the motion for leave to file an
   12
        Amicus Curiae brief.
   13
            II.   Legal Standard for Granting Leave to File an Amicus Brief
   14
            “There is no inherent right to file an amicus curiae brief with the Court.” Nat'l
   15
        Petrochemical & Refiners Ass'n v. Goldstene, No. CVF10-163 LJO DLB, 2010
   16
        WL 2228471, at *1 (E.D. Cal. June 3, 2010), quoting Long v. Coast Resorts, Inc.,
   17
        49 F.Supp.2d 1177, 1178 (D.Nev.1999). This Court possesses broad discretion to
   18
        either permit or reject the appearance of amicus curiae. Gerritsen v. de la Madrid
   19
        Hurtado, 819 F.2d 1511, 1514 (9th Cir.1987).
   20
            The simply stated test for the propriety of such a brief is whether it can offer
   21
        information that is “timely and useful.” Waste Management of Pennsylvania, Inc.
   22
        v. City of York, 162 F.R.D. 34, 36 (M.D.Pa.1995). More specifically, information
   23
        may be useful in the amicus context when it falls within one of three categories:
   24
        (i) a party is not represented competently or not represented at all, (ii) the Movants
   25
        have unique information or perspective that can help the court beyond the help that
   26
        the lawyers from the parties are able to provide, or (iii) the legal issues in the case
   27
        have potential ramifications beyond the parties directly involved. Rocky Mountain
   28
                                                   2
             PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 3 of 10 Page ID #:11015



    1
        Farmers Union v. Goldstene, No. CVF092234LJODLB, 2010 WL 1949146, at *2
    2
        (E.D. Cal. May 11, 2010); AmeriCare MedServices, Inc. v. City of Anaheim, No.
    3
        816CV1596JLSAFMX, 2017 WL 1836354, at *1 n.3 (C.D. Cal. Mar. 28, 2017).
    4
        Some courts have recognized the second prong as primary and exclusive, with the
    5
        other two prongs being potential sources of proof for that sole criterion. See Voices
    6
        for Choices v. Illinois Bell Tel. Co., 339 F.3d 542, 545 (7th Cir. 2003) (“[T]he
    7
        criterion for deciding whether to permit the filing of an amicus brief should
    8
        be…whether the brief will assist the judges by presenting ideas, arguments,
    9
        theories, insights, facts, or data that are not to be found in the parties’ briefs. The
   10
        criterion is more likely to be satisfied in a case in which a party is inadequately
   11
        represented; or in which the would-be amicus has a direct interest in another case
   12
        that may be materially affected by a decision in this case; or in which the amicus
   13
        has a unique perspective or specific information that can assist the court beyond
   14
        what the parties can provide.”) 1
   15
            Generally, a court does not address issues raised only in an amicus brief (in
   16
        other words, not raised by the parties to the lawsuit). Rocky Mountain Farmers
   17
        Union at *2, citing Artichoke Joe's Cal. Grand Casino v. Norton, 353 F.3d 712,
   18
        719 n. 10 (9th Cir.2003); see also Trunk v. City of San Diego, No. 06CV1597-LAB
   19
        (WMC), 2007 WL 9776582, at *3 (S.D. Cal. Dec. 10, 2007) (“Parties and amici
   20
        are reminded that amici may not formally raise issues or arguments.”).
   21
            Finally, the proposed amicus should provide neutral assistance to the court. In
   22
        re Baldwin-United Corp., 607 F. Supp. 1312, 1327 (S.D.N.Y. 1985) citing Sony
   23
        Corp. v. Universal City Studios, Inc., 464 U.S. 417, 104 S.Ct. 774, 785 n. 16
   24
        (1984). “The term ‘amicus curiae’ means friend of the court, not friend of a party.”
   25
        Ryan v. Commodity Futures Trading Comm'n, 125 F.3d 1062, 1063 (7th Cir.
   26
        1
   27     Voices for Choices was cited with approval by the Southern District of California
        in Trunk v. City of San Diego, No. 06CV1597-LAB (WMC), 2007 WL 9776582, at *1 (S.D. Cal.
   28   Dec. 10, 2007), and was noted as the basis for that court’s standing order on amicus briefs.
                                                     3
             PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 4 of 10 Page ID #:11016



    1
        1997). “[T]he partiality of an amicus is a factor to consider in deciding whether to
    2
        allow participation.” Waste Management, supra, 162 F.R.D. at 36. “When the
    3
        party seeking to appear as amicus curiae is perceived to be an interested party or to
    4
        be an advocate of one of the parties to the litigation, leave to appear amicus curiae
    5
        should be denied.” Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp., 149 F.R.D.
    6
        65, 82 (D.N.J. 1993).
    7
               III. This Case Does Not Warrant an Amicus Brief.
    8          A. The proposed amicus brief merely restates Defendants’ arguments and
    9             does not present any unique argument or perspective.
   10         The Movants’ motion should be denied because their proposed brief merely
   11 restates and reargues a portion of Defendants’ arguments. Their proposed brief
   12 presents no unique information or perspective that can assist the Court beyond
   13 what the counsel for the parties and the expert testimony presented at trial have
   14 already provided.
   15         The proposed Amicus brief contains a single argument, namely the contention
   16 that “the alleged similarities between the ostinatos in question are not of original
   17 expression.” (Dkt, 500-2, pp. 6-10). That issue has been exhaustively briefed by
   18 Defendants with extensive citations to the trial testimony of expert musicologists.
                                                                                          2


   19 Because the Movants’ proposed brief adds nothing new or useful to the analysis,
   20 the Court should deny leave to file. Waste Management,, 162 F.R.D. at 36;
   21 AmeriCare MedServices, Inc., 2017 WL 1836354, at *1 n.3; see also Barnes-
   22 Wallace v. Boy Scouts of Am., No. 00CV1726-J (AJB), 2004 WL 7334945, at *1
   23 (S.D. Cal. Mar. 23, 2004) (“a district court lacking joint consent of the parties
   24 should go slow in accepting ... an amicus brief unless, as a party, although short of
   25 a right to intervene, the amicus has a special interest that justifies his having a say,
   26
   27   2
            Defendants have filed approximately 19 pages of briefing on this issue. See Dkt. 485, pp. 20-
   28 27; Dkt. 508, pp. 11-21.
                                                          4
                PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 5 of 10 Page ID #:11017



    1
        or unless the court feels that existing counsel may need supplementary assistance,”
    2
        quoting Strasser v. Doorley, 432 F.2d 567, 569 (1st Cir. 1970)).
    3
           Moreover, the Movants do not present any unique insight or perspective beyond
    4
        that of certain of the Defendants in this case. They claim to represent the interests
    5
        of music composers, songwriters and musicians. (Dkt. 500, p. 4, l. 13; p. 5, l. 1-2;
    6
        Dkt. 500-2, p. 4, l. 1-5; p. 12, l. 2-3, 14-15). But those interests are fully
    7
        represented by the six individual Defendants and their respective legal counsel,
    8
        thus obviating the need for input from the Movants. Rocky Mountain Farmers
    9
        Union, supra, 2010 WL 1949146, at *2; AmeriCare MedServices, supra, 2017 WL
   10
        1836354, at *1 n.3.
   11
   12       B. The proposed amici’s arguments are speculative and are not supported
               by either the trial record or admissible evidence.
   13
              i.     The Movants have improperly relied upon a highly partisan
   14                version of the trial evidence.
   15      “The ideal amicus curiae is one ‘who, not as [a party], but, just as any stranger
   16 might, for the assistance of the court, gives information of some matter of law in
   17 regard to which the court is doubtful or mistaken, rather than one who gives a
   18 highly partisan account of facts.’” Michael Rustad & Thomas Koenig, The
   19 Supreme Court and Junk Social Science: Selective Distortion in Amicus Briefs, 72
   20 N.C. L. Rev. 91, 95 (1993) (citing Bryan A. Garner, A Dictionary of Modern Legal
   21 Usage 40 (1987) (quoting New England Patriots Football Club v. University of
   22 Colorado, 592 F.2d 1196, 1198 n.3 (1st Cir. 1979)) (emphasis supplied). Here, the
   23 Movants have crossed that red line of neutrality through their one-sided account of
   24 the trial evidence, which includes adopting Defendants’ inaccurate version of the
   25 record—a version Plaintiffs have challenged in their briefing, which preceded but
   26 was ignored by the Movants’ filing.
   27
   28
                                                    5
             PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 6 of 10 Page ID #:11018



    1
            The Movants’ brief contains numerous inaccuracies and misstatements of the
    2
        evidence without record citations. For example, they state, without citation to the
    3
        record, that Dr. Decker testified that “the ostinato in ‘Joyful Noise’ takes 16 beats
    4
        for all of the melodic content in that ostinato to be expressed before it repeats.”
    5
        (Dkt. 500-2, p. 10, Page ID# 10870). But Dr. Decker did not so testify. Indeed, Dr.
    6
        Decker testified that the “Joyful noise” ostinato was eight notes in length. (See,
    7
        e.g., July 19, 2019 Tr. 129:15 – 130:6; 130:5-13; 135:17-23; 137:21 – 138:5).
    8
            So, too, the Movants mischaracterize or ignore other testimony of Dr. Decker
    9
        in the process of attacking his opinion of substantial similarity. (Dkt. 500-2, pp. 5-
   10
        11). They claim that Dr. Decker “based his findings of musical similarity entirely
   11
        on a combination of five commonplace and unremarkable musical elements he
   12
        alleged were shared by ‘Dark Horse’ and ‘Joyful Noise’ . . .” (Id. at p. 5) (emphasis
   13
        added). They continue by describing Dr. Decker’s analysis as “cherry-picking an
   14
        array of commonplace unprotectable musical elements and unprotectable sonic
   15
        attributes.” (Id. at p. 6). They further contend: “The most important elements of a
   16
        musical composition are melody, harmony and rhythm…. and substantial similarity
   17
        analysis between two popular songs almost invariably results in a question of
   18
        melodic similarity.” (Id. at p. 7) (emphasis in original). Finally, the Movants
   19
        contend that “when there is no significant similarity of melody, harmony or
   20
        rhythm, there can be no possibility of actionable similarity between two musical
   21
        compositions.” (Id. at p. 8). 3
   22
   23
        3
   24     Ironically, they cite Fishman, J. P., Music as a Matter of Law, Harvard Law Review, Vol. 131,
        pp. 1861–1923 (2018) for their contention that melody reigns supreme in the analysis of musical
   25   copyright infringement (Dkt. 500-2 at p. 7). But Professor Fishman’s prologue to that article
        undercuts that contention: “Recent judicial decisions are beginning to break down the old
   26   definitional wall around melody, looking elsewhere within the work to find protected
   27   expression…. A closer inspection reveals that, if anything, they are in fact more faithful than
        their predecessors. As a factual matter, the notion that melody is the primary locus of music's
   28   value is a fiction.” Id. at 1862. (emphasis added).
                                                       6
             PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 7 of 10 Page ID #:11019



    1
              In short, the Movants’ brief is simply a one-sided “expert” opinion, with
    2
        limited evidentiary analysis, that purports to contradict Dr. Decker’s testimony at
    3
        trial. They would have this Court supplant the jury’s determinations and the
    4
        parties’ expert trial testimony with the Movants’ opinions as to what elements are
    5
        or are not distinctive, what elements are important in comparing two works, when
    6
        substantial similarity may arise, etc. This is especially improper where those
    7
        opinions are untested by the trial process (i.e., they were not subject to cross-
    8
        examination, motions in limine, or rebuttal by the parties’ experts). In fact, their
    9
        brief assumes, without any analysis, that the thin copyright doctrine applies to this
   10
        case, though that, too, was a jury question.
   11
              But perhaps most critically, the Movants’ brief ignores Dr. Decker’s extensive
   12
        trial testimony in reaching his conclusions. Dr. Decker testified at length as to the
   13
        distinctiveness of the “Joyful Noise” ostinato. (See, e.g. Dkt. 499-2, Ex. 1, pp. 16-
   14
        30). Among other testimony, Dr. Decker distinguished Defendants’ prior art
   15
        examples and demonstrated how these were unconvincing illustrations that the
   16
        “Joyful Noise” ostinato lacked distinctiveness.4 Instead, he comprehensively
   17
        demonstrated the opposite. Dr. Decker testified that he had never seen a third piece
   18
        with the same descending contour of “Joyful Noise” and “Dark Horse” (Id. at pp.
   19
        17-18). The Movants fail to recognize, address, or attempt to analyze Dr. Decker’s
   20
        contrary testimony. As such, their brief merely adopts Defendants’ position and
   21
        ignores extensive relevant expert testimony of Dr. Decker.
   22
                 Additionally, the only citations to the record in their proposed brief are to
   23
        Defendants counsel Aaron Wais’s Declaration and its exhibits (Dkt. 500-2, pp. 5,
   24
        9). That Declaration was submitted in support of the Defendants’ motions and thus
   25
        includes record citations favorable to the Defendants. Again, the Movants’ record
   26
   27   4
            This is one reason why the trial process is important and why the Movants’ attempt to introduce
   28 unidentified prior art examples at this stage should not be countenanced.
                                                        7
                PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 8 of 10 Page ID #:11020



    1
        citations demonstrate that their brief is based upon bits and pieces of evidence
    2
        favorable to Defendants. There is no indication that the entire record, or even
    3
        Plaintiffs’ citations thereto, was ever reviewed by the Movants or their counsel. As
    4
        such, their slanted opinion is of no use to a district court. 5 Leigh v. Engle, 535
    5
        F.Supp. 418, 420 (N.D.Ill. 1982) (an amicus brief proffered by an amicus “with a
    6
        partisan, rather than an impartial view” should be denied.); Coleman v. Newsom,
    7
        2019 WL 2410434, at *1 (E.D. Cal. June 7, 2019) (same); Feld Entm't, Inc. v.
    8
        Arena Grp. 2000, LP, No. 06CV1077 J (WMC), 2006 WL 8455518, at *1–2 (S.D.
    9
        Cal. June 2, 2006), quoting Tiara Corp. v. Ullenberg Corp., 1987 WL 16612, at
   10
        *1-2 (N.D. Ill. Sept. 1, 1987) (same, while also observing, “In recent years, the role
   11
        of amici curiae has shifted from one of neutrality to partisanship, particularly at
   12
        the appellate level. Such a shift is proper in appellate courts where, usually only
   13
        issues of law are resolved; it is not proper in a trial court.”) (emphasis added);
   14
        Ryan v. Commodity Futures Trading Commission, supra, 125 F.3d at1063-64
   15
        ("The vast majority of amicus curiae briefs are filed by allies of litigants and
   16
        duplicate the arguments made in the litigants' briefs, in effect merely extending the
   17
        length of the litigant's brief. Such amicus briefs should not be allowed. They are an
   18
   19   5
         The public statements of some of the Movants refute any pretension of scholarly neutrality. For
   20   example, Charles Cronin, PhD, one of the Movants, commented on this case in his blog as
        follows: “Until judges recognize and curb this perfidious—or perhaps merely witless—
   21   conflating of sound and music by ‘expert’ musicologists playing to the sympathies of bewildered
        jurors, we can expect a continuing blitz of meritless claims like this one, and the deleterious
   22   constraints and ambiguities they impose on popular musicians and the American music
        industry.” (https://blogs.law.gwu.edu/mcir/case/marcus-gray-et-al-v-katy-perry-et-al/). Dr.
   23
        Cronin has publicly vilified copyright plaintiffs and their legal counsel generally for their alleged
   24   venality and avariciousness, alluding to the alleged “abuse of the jury system by litigants and
        their contingency-fee attorneys in shakedowns of successful popular musicians.”
   25   (https://blogs.law.gwu.edu/mcir/regrettable-denouement-in-the-blurred-lines-dispute/ ) Similarly,
        Robert W. Fink, PhD, another of the Movants, in commenting on Adam McNeely’s YouTube
   26   video relating to this case (see https://variety.com/2019/music/news/forensic-musicologists-
   27   copyright-law-katy-perry-blurred-lines-1203423422/), which apparently formed part of his
        “research” for serving as one of the Movants herein stated, in part, “… [T]his stuff has to stop.…
   28   [P]eople think any trivial element of coincidence is the basis for a big payday.”
                                                         8
              PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 9 of 10 Page ID #:11021



    1
        abuse…We are not helped by an amicus curiae's expression of a strongly held view
    2
        about the weight of the evidence."). (emphasis added). The Movants’ proposed
    3
        brief, which is unabashedly partisan, should thus be rejected.
    4
              ii.    The Movants improperly include “extra-record” evidence and
    5
                     “facts” subject to being stricken.
    6
           In addition to distorting that actual evidentiary record of this case, the Movants
    7
        also improperly attempt to interject “extra-judicial” evidence in urging the Court to
    8
        “[overturn] the errant jury verdict” or “at the least, order a new trial.” (Dkt. 500, p.
    9
        5)(Dkt. 500-2, p. 9-10). Specifically, the Movants state that “Amici Musicologists
   10
        inputted CCCCBB into the RISM database and there were more than two thousand
   11
        (2000) matches in all keys with the bulk coming from 18th and 19th century works.”
   12
        (Dkt. 500-2, pp. 9-10). They claim to have done the same with another database
   13
        which supposedly revealed 26 matches. However, they do not (1) explain how
   14
        RISM or Themefinder.org works, (2) provide transcriptions or even descriptions of
   15
        the prior art examples, (3) explain what constitutes a “match” on these databases,
   16
        (4) analyze whether these prior art examples are useful in determining whether the
   17
        pitch sequence is common in pop music, given that most of the prior art was 1700s
   18
        and 1800s compositions, or (5) explain whether any of the examples were
   19
        repeating figures or if all were part of a larger tune. This “extra-judicial” evidence
   20
        is clearly inappropriate, given that they are not expert witnesses and their opinions
   21
        (and databases) have not been tested at trial.
   22
           The courts are clear that such “evidence” should be excluded: “Ordinarily,
   23
        amicus curiae are non-parties who can only provide general information and
   24
        assistance to the Court. Consequently, courts often decline to consider evidence
   25
        submitted by an amicus curiae.” S.E.C. v. Private Equity Mgmt. Grp., Inc., No. CV
   26
        09-2901 PSG (EX), 2009 WL 2488044, at *6 n.5 (C.D. Cal. Aug. 10, 2009)
   27
        (internal citations omitted). The reason is obvious: “The methodological rigor of
   28
                                                   9
             PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Case 2:15-cv-05642-CAS-JC Document 511 Filed 01/07/20 Page 10 of 10 Page ID
                                 #:11022


 1
     social science evidence introduced in trial courts is tested by such mechanisms as
 2
     the rules of evidence, cross-examination, relevancy rulings and jury instructions.
 3
     Challenges to experts and their qualifications are common throughout the litigation
 4
     process, but do not exist when social science information does not come from the
 5
     record [but, rather, from amici].” Rustad & Koenig supra at n. 10
 6
        Accordingly, the Movants should not be allowed to attempt to sway the Court’s
 7
     decision based upon “evidence” outside the trial record. Metcalf v. Daley, 214 F.3d
 8
     1135, 1141, n. 1 (9th Cir.2000); High Sierra Hikers Ass'n v. Powell, 150 F. Supp.
 9
     2d 1023, 1045 (N.D. Cal. 2001), aff'd in part, rev'd in part sub nom. High Sierra
10
     Hikers Ass'n v. Blackwell, 390 F.3d 630 (9th Cir. 2004).
11
        IV.    CONCLUSION
12
        Plaintiffs respectfully request this Court deny the motion for leave to file the
13
     Amicus Curiae Brief.
14                                        Respectfully submitted,
15                                        /s/ Michael A. Kahn
                                          Michael A. Kahn (pro hac vice)
16                                        Kahn@capessokol.com
                                          Jonathan S. Jones (pro hac vice)
17                                        Jones@capessokol.com
                                          CAPES SOKOL
18                                        7701 Forsyth Blvd., 12th Floor
                                          St. Louis, MO 63105
19                                        Telephone: (314) 721-7701
20                                        Eric F. Kayira (pro hac vice)
                                          Kayira Law, LLC
21
                                          Daniel R. Blakey (SBN 143748)
22                                        blakey@capessokol.com
                                          CAPES SOKOL
23                                        3601 Oak Avenue
                                          Manhattan Beach, CA 90266
24
                                          Attorneys for Plaintiffs
25
26
27
28
                                              10
          PLAINTIFFS' OPPOSITION TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
